PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE May 15, 2009 CANADIAN ZINC REPORTS FIRST QUARTER 2009 RESULTS UPDATE ON PERMITTING PROCESS / ENVIRONMENTAL ASSESSMENT Vancouver, British Columbia, May15, 2009 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”) announces its financial results for the quarter ended March 31, 2009.This press release should be read in conjunction with the unaudited financial statements and notes thereto for the period ended March 31, 2009, and management’s discussion & analysis (“MD&A”) for the period ended March 31, 2009 available on SEDAR at www.sedar.com. As at March 31, 2009, the Company had cash and cash equivalents of $9.018 million, short term investments of $11.137 million and marketable securities of $2.355 million (for a total of $22.510 million).The Company also had a positive working capital balance of $22.394 million. For the quarter ended March 31, 2009, the Company reported a net loss of $297,000 compared to a loss of $352,000 for the three months ended March 31, 2008.The reduced loss in 2009 was primarily attributable to the winter shutdown of the Prairie Creek Mine site, reduced overall expenditures and unrealized gains on the Company’s marketable securities. Applications for Operating Licence/Permit and Environmental Assessment In May 2008, the Company applied to the Mackenzie Valley Land and Water Board (“MVLWB”) for a Type “A” Water Licence and three Type “A” Land Use Permits (“LUPs”); one for the operation of the Prairie Creek Mine and the other two for Transfer Facilities along the road.A detailed Project Description Report was filed with the MVLWB as part of the permit applications. In September 2008, following its preliminary screening the MVLWB determined that the proposed development might have a significant impact on the environment and might be of public concern and referred the applications to the Mackenzie Valley Environmental Impact Review Board (“MVEIRB”) for Environmental Assessment (“EA”).The concerns were around water quality, wildlife, damage to landscape, and long term risk of contamination. In November 2008, the MVEIRB circulated information requests for submissions, documentation and comments relating to a Request for Ruling procedure concerning the scope of development relating to two questions; (1) whether the existing winter road should be part of the scope of development ; and (2) whether existing mine site infrastructure should be part of the scope of development. 1 The MVEIRB considered submissions and responses from interested parties, including Canadian Zinc which submitted that the winter road and existing mine site infrastructure should not be part of the assessment since these had been previously assessed, permitted and built, and that the EA should focus on the new developments and the new transfer stations on the winter road.On March 5, 2009, the MVEIRB published its Ruling that all physical works and activities associated with the winter access road and all physical works and activities associated with the mine site are part of the scope of development for the Prairie Creek Mine Environmental Assessment. The MVEIRB issued Draft Terms of Reference for the EA on May 11, 2009, which identify the scope of development in more detail (i.e. what issues need to be further examined in a greater amountof detail compared to the submissions in the original Project Description Report), and allow public comment before finalizing the Terms of Reference.The MVEIRB indicated that the deadline for submissions on the Draft Terms of Reference by interested parties is June 12, 2009.In its Draft Work Plan, also issued on May 11, 2009, the MVEIRB indicated that it anticipates concluding its Report of Environmental Assessment by October 2010. It is likely, given the open ended nature of the Mackenzie Valley permitting process and Company’s experience to date, that the environmental assessment and permitting process for the Prairie Creek Mine will extend for a considerable time. Operations Update In December 2008, the Company determined that, in light of the decline in the financial and commodity markets, it would be prudent to preserve cash by terminating all activity at the Prairie Creek Mine site for the duration of the winter period.Accordingly, the site was “winterized” in mid-December 2008 and no activity took place on the Site during the three months ended March 31, 2009. The Prairie Creek mine site is currently scheduled to re-open in mid May 2009 and it is currently anticipated that the main focus for 2009 will be to continue rehabilitating the winter road which connects the Prairie Creek Mine site to the Liard Highway. Vatukoula Gold Mines Plc As announced in the Company’s prior news releases dated April 9, 2009 and May 7, 2009, in April 2009, the Company acquired 347,669,022 shares of Vatukoula Gold Mines Plc (“VGM”) at a price of £0.0073 per share for total consideration of £2.538 million ($4.597 million).VGM is a UK company, listed on the Alternative Investment Market (“AIM”) of the London Stock Exchange, which currently owns and operates the Vatukoula Gold Mine located in Fiji. In May 2009, Canadian Zinc entered into a Subscription Agreement (the “Subscription Agreement”) with VGM to acquire a further 200,000,000 shares of VGM (the “Subscription 2 Shares”) for an investment of £1.2 million (£0.06 per share), or approximately $2.16 million (the “Subscription”). Completion of the Subscription is subject to approval of VGM shareholders at an Extraordinary General Meeting, currently anticipated to be held in early June 2009.Upon completion of the Subscription, Canadian Zinc will hold a total of 547,669,022 ordinary shares, or approximately 20.01% of the issued share capital of VGM.In addition, VGM has agreed that two nominees of Canadian Zinc will be appointed to the Board of VGM. The Company also granted Viso Gero Global, Inc. (“Viso Gero”), a subsidiary of Red Lion Management Ltd., a Call Option until January 7, 2010, to purchase up to 200,000,000 of its VGM shares at an exercise price of £0.01 per share. Should Viso Gero exercise its Call Option over 200,000,000 shares of VGM, then, under the terms of the Subscription Agreement with VGM, Canadian Zinc shall be entitled to subscribe for up to 250,000,000 additional VGM shares (the “Additional Shares”) so that the total percentage shareholding held by CZN in VGM remains at 20.01%.The subscription price for any Additional Shares subscribed will be 95% of the volume weighted average price of VGM shares for the five trading days prior to the exercise of the Viso Gero Call Option. Under the Subscription Agreement VGM has also undertaken that, following the completion of the Subscription, in the event of any future financing by VGM within the following twelve months, Canadian Zinc will be invited to participate on the same terms in such financing pro rata to its holding so as to maintain its equity position in VGM immediately prior to the completion of such equity financing. The Vatukoula Gold Mine has an operational history of over 70 years during which time it is reported to have produced some seven million ounces of gold and over two million ounces of silver from the treatment of around 22,500,000 tonnes of ore.Production at the mine was suspended by the previous owners in 2006, following which VGM acquired the mine and restarted operations. Based on a Competent Persons Report dated March 2008 prepared for VGM by CSA Consulting International Limited under the JORC reporting standards, the Vatukoula Mine has a reported mineral resource of 12.2 million tonnes (Measured and Indicated) at a grade of 9.47 grams of gold per tonne and 4.6 million tonnes (Inferred) at a grade of 10.77 grams of gold per tonne.The Competent Persons Report was not prepared in accordance with Canadian National Instrument (“NI”) 43-101 standards.CZN is not in a position to reconcile the reported resources to CIM standards under National Instrument 43-101. The shares of VGM are being acquired for investment purposes and Canadian Zinclooks forward to forming a valuable strategic relationship with VGM in the operation and expansion of the Vatukoula Gold Mine. Depending on the performance of the Vatukoula mine and on market and other conditions, Canadian Zinc may from time to time in the future increase or decrease its ownership, control or direction over the shares of VGM, through market transactions, private agreements or otherwise. 3 Option Agreement – Tuvatu Gold Project, Fiji In May 2009, Canadian Zinc entered into an Option Agreement on the Tuvatu Gold Project in Fiji. Tuvatu is a high grade gold deposit located on the island of Viti Levu, Fiji, in the heart of the Pacific “Rim of Fire,” and located approximately 37 kilometres to the southwest of the 11 million ounce Vatukoula (formerly known as Emperor) gold deposit. The Tuvatu Project is currently owned by American Eagle Resources Inc. (“American Eagle”), through its 100% owned Fijian subsidiary Lion One Limited.Under the Option Agreement, the Company has made an option payment of $1.8 million to the majority shareholder of American Eagle and has the option until October 30, 2009, to carry out further evaluation and exploration of the Tuvatu property.The Company has the option, at any time during the Option Period, to exercise such option to acquire Tuvatu, via amalgamation of American Eagle with a wholly-owned subsidiary of Canadian Zinc under which 16,250,000 shares of Canadian Zinc would be issued to the shareholders of American Eagle.During the option period, Canadian Zinc has agreed to maintain the property in good standing and continue with the current exploration program at an estimated cost of approximately The Tuvatu project consists of two adjoining Special Prospecting Licences with a total area of approximately 3,265 hectares along with a pending application for a further 7,300 hectares Licence. The Tuvatu property has been extensively drilled and has over 1,300 metres of underground workings of which the majority is in the form of a 600 metre decline.The Tuvatu deposit remains open along strike and downdip leaving strong potential to expanding the existing gold resource. The Prairie Creek Mine A major underground tunneling and diamond drilling program led to the completion, in October 2007, of a Technical Report (the “Report”) to NI 43-101 standards, which estimates that the Prairie Creek Property hosts total Measured and Indicated Resources of 5,840,329 tonnes grading 10.71% zinc, 9.90% lead, 161.12 grams silver per tonne and 0.326% copper. In addition, the Report confirms a large
